McNally, J. (dissenting).
Petitioner on July 5, 1955 was appointed a motor vehicle license examiner. He was suspended March 2, 1961 pending disciplinary charges. On May 31, 1961 petitioner was found guilty of soliciting and accepting gratuities from applicants and dismissed. The determination was confirmed (16 A D 2d 756, mot. for lv. to app. den. 11 N Y 2d 647, mot. for rearg. den. 12 N Y 2d 715). Nevertheless, petitioner has recovered a judgment for salary during the period of suspension in excess of 30 days. There is no legal basis therefor.
Salary is an incident of employment. (Van Valkenburgh v. Mayor of City of New York, 49 App. Div. 208 ; Matter of Bush v. Beckmann, 283 App. Div. 1070.) One who is dismissed or acquiesces in his removal therefrom may not recover the compensation of his position. (Hagan v. City of Brooklyn, 126 N. Y. 643; Matter of Whalen v. Corsi, 201 Misc. 39, 43; Paris v. City of New York, 189 Misc. 445, 446.)
Petitioner’s claim is grounded on subdivision 3 of section 75 of the Civil Service Law. Thereby an officer or employee pending the hearing and determination of the charges preferred may be suspended without pay for a period not exceeding 30 days. The power to suspend pending charges is clear. The suspension subsists although it exceeds the 30-day limitation. (Matter of Wilson v. D’Angelo, 10 A D 2d 706; Matter of Phinn v. Kross, 26 Misc 2d 889, 89A-895, affd. 15 A D 2d 641; Matter of Lindquist v. City of Jamestown, 192 Misc. 906, 911.) If the disciplinary proceeding is delayed unreasonably, the appropriate remedy is a proceeding for restoration. (Matter of Kelly v. Board of Educ., 234 App. Div. 239, affd. 259 N. Y. 518.) Upon restoration *264to Ms position, the employee is then entitled to rely on subdivision 3. It is only when an employee is acquitted that he is entitled to full pay for the period of suspension, if found guilty and not dismissed, the permissible suspension is 30 days pending determination of the charges and an additional two months by way of penalty. Subdivision 3 does not enable an employee found guilty and dismissed to recover salary for any part of the period of suspension pending the determination.
Petitioner’s reliance on Matter of Bentley v. Henninger (10 A D 2d 900) and Matter of Carville v. Board of Educ. of Utica City School Dist. (11A D 2d 1092) is misplaced. The cited cases, unlike the instant proceeding, did not involve employees dismissed for cause. They suggest that an employee not dismissed and otherwise disciplined may be entitled to relief by reason of suspension beyond 30 days pending determination of the disciplinary proceeding. In such case, however, whether or not the employee expressly or impliedly waived the excess period of suspension would be relevant. (Wardlaw v. Mayor of City of New York, 137 N. Y. 194, 200; Matter of Fay v. Lyons, 202 Misc. 789, 791.)
Accordingly, I dissent and vote to reverse and dismiss the petition.
Bbeitel, J. P., Eageb and Steueb, JJ., concur with Stevens, J.; McNally, J., dissents in opinion.
Judgment affirmed, without costs.